Citation Nr: 0619923	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a cervical spine 
disorder, including degenerative disc disease (DDD) and 
degenerative joint disease (DJD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran has confirmed active service for the periods of: 
April 1945 to August 1945; September 1945 to October 1946; 
and October 1952 to August 1954.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio (on 
behalf of the Waco, Texas, RO).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The appellant is a combat veteran.

3.  Competent medical evidence of record does not establish 
that currently diagnosed hepatitis C is etiologically related 
to any event of active service.

4.  Competent medical evidence of record does not demonstrate 
that currently diagnosed cervical spine degenerative joint 
disease (DJD) manifested to a compensable degree within a 
year after service discharge, or that any currently diagnosed 
cervical spine disorder is etiologically related to active 
service.

5.  Competent medical evidence of record indicates that 
currently diagnosed and qualifying bilateral hearing loss is 
etiologically related to active service.

6.  Competent medical evidence of record demonstrates that 
currently diagnosed tinnitus is etiologically related to 
active service. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service, and cervical spine degenerative 
joint disease (DJD) may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2005).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2002 
and March 2005 VA letters specifically notified the veteran 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
of the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence that VA would seek 
to provide; (3) informing the veteran about the information 
and evidence that he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.  To that end, 
the March 2002 letters provided the veteran with information 
as to the first three aforementioned notice elements, while 
the March 2005 letter addressed those elements, but also 
addressed the fourth notice element.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the AMC issued the last VCAA letter to the veteran in March 
2005.  Thereafter, he was afforded an opportunity to respond, 
and then the RO  reviewed the claim and issued supplemental 
statements of the case (SSOCs) to the veteran in October 2005 
and January 2006.  Under these circumstances, the Board finds 
that the aforementioned VCAA notification requirements have 
been satisfied for this appeal.  Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court issued a decision in the appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.    Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if VA awards service connection.  
Id.  

With regard to the pending appeal, as noted earlier, the RO 
provided the veteran with notice in March 2002 and March 2005 
as to what type of information and evidence was needed to 
substantiate his claims, but did not advise him as to the 
type of evidence necessary to establish a disability rating 
or effective date for his claimed disorder.  After the 
issuance of the last SSOC in January 2006, however, the RO 
sent the veteran another letter that addressed these 
requirements.  Despite the untimely notice provided to the 
veteran on these last two elements, however, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the veteran 
has been prejudiced thereby).  In this regard, because the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection for hepatitis C 
and a cervical spine disorder, any question as to the 
appropriate disability rating or effective date to be 
assigned (in the event of awards of service connection for 
those disorders) is accordingly moot.  As well, there is no 
prejudice with regard to the other two claims for service 
connection for bilateral hearing loss and tinnitus, because 
the Board has decided to grant those claims, and when the RO 
implements these grants, the veteran will receive additional 
explanation as to the basis for the assigned disability 
evaluations and effective dates for those awards.

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's available service medical and personnel records 
are associated with the claims file, as are all pertinent and 
available VA and private medical records as identified and/or 
provided by the veteran.  As well, VA provided the veteran 
with a VA examination in support of his claims for service 
connection for bilateral hearing loss and tinnitus.  See 
38 C.F.R. § 3.159(c)(4)(i) (2005).  

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis 
added).  In this case, a VA examination was not provided for 
the claims for service connection for hepatitis C and a 
cervical spine disorder.  The Board finds, however, that a 
current VA examination is not indicated, because there is no 
documentation as to a chronicity of complaints, manifested 
symptomatology, diagnosis, or treatment attributable to 
either hepatitis C or a cervical spine disorder during active 
service.  As such, any opinion obtained after current medical 
examination could only be based on the veteran's own history 
of symptoms, and therefore is not necessary at this time.  
See 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this appeal, the Board finds that any 
such error is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).  Also, at this time, the veteran and his 
representative have not made the Board aware of any other 
additional and potentially pertinent evidence that needs to 
be obtained in order to fairly decide these claims.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this matter has 
been obtained, such that the case is ready for review.  

To that end, as noted, the available evidence includes the 
veteran's service records, VA and private medical reports, 
news articles, medical treatise information, and testimony, 
statements, and argument provided by the veteran and his 
representative in support of the claims.  In reaching its 
decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, will be 
addressed and/or summarized where appropriate.  

Generally Applicable Law - Claims for Service Connection

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A lapse in time between an in-service injury/event or the end 
of active service and the first recorded medical diagnosis in 
a case also weighs against a veteran's claim.  In its 
assessment of a service connection claim, the Board may, and 
will, consider the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service: satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

Again, in order to establish service connection for the 
claimed disorder, there must be: medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Hepatitis C

The veteran avers that he first developed hepatitis C during 
active service, but that it laid dormant and accordingly went 
undiagnosed for decades thereafter.  

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See Veterans Benefits 
Administration (VBA) Training Letter 211A (01-02) (April 17, 
2001).  As noted in an October 2002 VA hepatology clinic 
report and other evidence of record, the veteran denies any 
in-service activity that would have led to his exposure to 
the majority of these listed risk factors, to include 
exposure to contaminated blood via his verified participation 
in combat activities.  See 38 U.S.C.A. § 1154 (West 2002).  
Rather, the veteran avers that his repeated exposure to 
unsanitary needles, as used by service medical personnel to 
administer preventative shots to him and also to other 
servicemen during his active duty periods, led to the 
development of this disease.  

The medical evidence of record indicates that a diagnosis of 
hepatitis C was first recorded in November 1989, 
approximately 45 years after the veteran's last release from 
active duty.  As well, the record includes a March 2006 
statement from a service buddy of the veteran, who reports 
that during their tour on the U.S.S. Puente Hill from 
September 1945 to March 1946, they did receive shots 
administered with the use of unsanitary needles.  

Based upon the above, as well as review and consideration of 
the remaining evidence of record, the Board must deny the 
claim for service connection for hepatitis C.  There is no 
record of the veteran's involvement in activities in service 
that would serve as risk factors for the development of 
hepatitis C.  There was no such diagnosis at service 
discharge, and there is no record of hepatitis C-type 
symptoms beginning in active service and continuing until the 
veteran's ultimate diagnosis of the disease in 1989.  While 
the veteran asserts that he must have had the disease sooner 
and was simply not tested for it earlier than 1989, the date 
of onset of this disease must be confirmed by competent 
medical evidence, and not lay evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As well, there is no 
medical evidence that associates the veteran's currently 
diagnosed hepatitis C with any event of his active service, 
including the possible use of unsanitary needles for 
vaccinations.  Accordingly, the Board holds that this appeal 
must be denied because a preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service Connection for a Cervical Spine Disorder

The veteran identifies a fall down stairs, which occurred 
during an enemy attack while he was stationed on the U.S.S. 
Meacham for the period of April 1945 to August 1945, as the 
basis for a neck injury that eventually led to his currently 
diagnosed problems.  His service personnel records confirm 
that he was stationed with this ship at that time, and he 
submitted a pay stub showing his receipt of a bonus in mid-
June 1945 as a result of his involvement in staving off an 
attack on that ship.  And, as indicated earlier, the record 
does confirm that the appellant is a combat veteran.  See 
38 U.S.C.A. § 1154(b).  

The veteran has varyingly reported that shortly after the 
injury, he initially sought remedial treatment aboard ship in 
the sick bay, or that he did not seek any in-service 
treatment at all for neck problems.  As indicated in a March 
2004 statement, he avers that there is no record of in-
service treatment for his neck at the time of his mid-1945 
fall during combat or thereafter because there was no 
physician on board during his Merchant Marine service; there 
was only a purser/pharmacist's mate.  He advises that because 
this individual did not have much training, he would have 
been unable to diagnose or treat such an injury.  Because of 
the veteran's combat status, the Board will accept his 
account of the occurrence of the mid-1945 initial injury as 
credible.  38 U.S.C.A. § 1154(b).  The Board cannot, however, 
concede that the lack of any subsequent documented 
complaints, symptoms, diagnoses, or treatment of any cervical 
problem in the remainder of the veteran's later-dated service 
medical records (and notably through the time of his final 
service discharge in 1954, about nine years later) is the 
result of the Merchant Marine service circumstances as 
described above.  It stands to reason that if the veteran had 
continuous neck problems that needed medical treatment after 
1945, there would be some mention of these problems somewhere 
in his service medical records, to include on his self-
completed reports of medical history for service medical 
examination. 

The veteran also reports that after his service discharge, he 
did receive private medical treatment for his neck in the 
1950's and 1960's, and that he attempted to procure those 
records, but they are no longer available.  He advised that 
the earliest medical records he could obtain were dated from 
1974 forward.  The first medical report of record, a private 
report from February 1974, however, is limited to a 
discussion of lumbar and sacral spine problems.  Thereafter, 
a December 1986 private treatment report first noted neck 
pain, of six weeks' duration, but also reflects a 
neurological evaluation was normal.  A November 1987 private 
medical note then documented a diagnosis of acute cervical 
strain after the veteran's report of neck pain after hanging 
sheetrock and/or plywood, while a concurrent private computed 
tomography (CT) scan report showed degenerative changes in 
the lower cervical spine, primarily at C5-C6, as well as 
spondylosis at that location.  A September 1989 report from 
R.J.D., M.D., indicated that he had treated the veteran for 
neck pain since 1987, and advised that he had cervical 
spondylosis.  Other private reports confirm that in September 
1989, the veteran underwent an anterior discectomy and fusion 
of C5-C6.  Thereafter, a September 2000 private magnetic 
resonance imaging (MRI) scan still showed diffuse cervical 
spondylosis, as well as disc protrusion and bony changes.  A 
December 2001 VA treatment record also reflected a diagnosis 
of degenerative joint disease (DJD).  A May 2002 VA bone 
survey also confirmed the presence of both degenerative bone 
and disc disease (DDD) in the cervical spine.  Later VA 
medical records continued reports of similar diagnoses and 
findings, along with notations of the veteran's report that 
he developed these problems as the result of his 
aforementioned in-service fall.

After consideration of all of the evidence of record, 
including that described above, the Board finds that because 
the evidence preponderates against the claim, service 
connection for a cervical spine disorder is not available at 
this time.  Presuming the credibility of this combat 
veteran's report of an in-service injury, there is still no 
medical record of a diagnosis of cervical spine degenerative 
joint disease (DJD, also known as arthritis) within a year of 
service discharge.  As such, the Board must deny entitlement 
to service connection for cervical spine arthritis on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 
38 C.F.R. §§ 3.307, 3.309.  As to direct service connection, 
there is no record of a chronic cervical spine disorder at 
the time of the veteran's final service discharge, and there 
is no medical record to adequately reflect a continuity of 
documented cervical spine complaints or symptomatology from 
active service to the present.  As well, while competent 
medical evidence of record includes diagnoses of cervical 
spine DJD and DDD, there is no medical evidence that is 
representative of an informed medical opinion that purports 
to etiologically relate any currently diagnosed cervical 
spine disorder to an event of active service (including the 
veteran's reported injury).  Accordingly, for a lack of 
chronicity, continuity of symptomatology, and/or a medical 
nexus to service, the Board will also deny the claim for 
service connection for a cervical spine disorder on a direct 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.        

Service Connection for Bilateral Hearing Loss

The veteran avers that he sustained damage to his ears from 
noise exposure incurred during active service while working 
in engine rooms and during exposure to combat noise as a 
Merchant Marine, and also from working around aircraft 
engines during subsequent Navy service, all without hearing 
protection.  He believes that this damage led to his current 
bilateral hearing loss and tinnitus.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

It is not required that hearing loss be shown during service.  
The Court has held that "[W]hen audiometric test results at 
a veteran's separation from service do not meet the 
regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if: (1) 
the record shows acoustic trauma due to noise exposure in 
service; (2) audiometric test results show an upward trend in 
auditory thresholds; (3) post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385; and (4) competent evidence relates 
current hearing loss disability to active service.  Id. at 
159-160.

The veteran's service medical records are negative for any 
suggestion or findings of a hearing disorder; rather, the 
relevant reports reflect only normal test results.  His 
service records do, however, confirm that he worked in 
military occupational specialties including that of an oiler, 
pumpman, and machinist.  The veteran testified in April 2006 
that he first noticed some hearing loss shortly after 
service, and his wife submitted a statement in March 2004 
that reflected her observation of his decreased hearing 
ability following his service discharge in 1954.  

There is no medical record of treatment for hearing loss from 
1954 to late 2001.

On his initial visit to a VA Medical Center (VAMC) in 
December 2001, the veteran complained of bilateral hearing 
loss and indicated that it was most likely the result of his 
active service.  After clinical evaluation, a VA physician 
diagnosed sensorineural hearing loss, although he was not an 
audiologist and also indicated that he did not have the 
veteran's medical records for review.  Then, at a January 
2002 VA audiological consultation, the veteran complained of 
hearing loss and occasional tinnitus, and reported a history 
of excessive noise exposure from service duties.  After 
evaluation, the diagnosis was a mild to severe gradually 
sloping hearing loss across test frequencies.  

At an authorized VA audiological evaluation in July 2002, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
70
65
LEFT
50
40
70
70
70

Using the Maryland CNC word list/test, speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 80 percent in the left ear.  In the 
audiological examination report, the VA examiner reported 
that he did not have the claims file for review.  He noted 
the veteran's report of a history of in-service noise 
exposure from steam boilers while working in the engine rooms 
of ships, and of two years of post-service noise exposure in 
an oil refinery, but where he was also required to use 
hearing protection.  The veteran also reported bilateral 
intermittent tinnitus, but there was no identified date of 
onset.  The examiner's diagnosis was mild to moderately 
severe sloping sensorineural hearing loss across test 
frequencies for the right ear, and moderate to moderately 
severe sensorineural hearing loss across test frequencies for 
the left ear.  The examiner then advised that there was 
insufficient information available to render an opinion 
regarding the etiology of the hearing loss without resort to 
speculation.   

March 2003 and January 2004 VA treatment notes indicated that 
the veteran's concurrent audiological testing results were 
basically unchanged from prior VA test results.  (The actual 
test reports, however, do not reflect recorded findings at 
all required levels so as to be pertinent for further 
consideration during this appeal.)

In a December 2005 letter, T.A.C., M.D., reported that he had 
previously treated the veteran for hearing loss.  He observed 
that the veteran had a history of extensive noise exposure 
from his active service, including very extensive combat-
related noise.  He further observed that given the time of 
the veteran's service, he also had no hearing protection.  He 
then advised that there was no doubt that the veteran's 
hearing deficit, which involved a moderately severe 
sensorineural hearing loss in both ears, was related to his 
history of in-service noise exposure.  

A March 2006 service buddy statement also confirmed that 
during service with the veteran on the U.S.S. Puente Hills 
from September 1945 to March 1946, the noise exposure was 
"extreme," and there was no hearing protection available 
for use.

As noted, hearing loss need not be established in service, if 
the requirements of the Hensley test are met by satisfactory 
evidence.  The Board finds that the evidence of record shows 
that the veteran likely sustained acoustic trauma due to 
noise exposure in service (in accordance with Hensley element 
1).  38 U.S.C.A. § 1154(b).  His audiometric test results 
also show an upward trend in auditory thresholds (in 
accordance with Hensley element 2).  As well, his July 2002 
post-service VA audiometric testing clearly establishes 
current hearing loss that constitutes a disability under 
38 C.F.R. § 3.385 (in accordance with Hensley element 3).  

The only element at issue, therefore, is whether competent 
evidence relates currently diagnosed hearing loss disability 
to active service (in accordance with Hensley element 4).  
The Board finds that the evidence as to this element does not 
preponderate against the claim, but rather is in a state of 
relative equipoise.  The July 2002 VA examiner said that he 
did not have sufficient information to make a determination 
as to the etiology of the veteran's hearing loss, whereas Dr. 
C. emphatically stated in December 2005 that this hearing 
loss was the result of the veteran's in-service noise 
exposure.  Neither physician had the claims file for review, 
but the Board finds that the information recorded in Dr. C.'s 
December 2005 letter as to the veteran's service 
circumstances comports with the evidence of record.  As such, 
there is adequate favorable evidence of record for this 
issue.

Accordingly, because all elements of the Hensley test are 
met, to include the existence of competent medical evidence 
establishing a relationship between in-service noise exposure 
and current hearing loss, the Board will grant the veteran's 
claim for service connection for bilateral hearing loss.  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Therefore, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and with due 
recognition of the aforementioned guiding principles and 
application of the benefit of the doubt rule, the Board finds 
that the appeal should prevail.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Tinnitus

The evidence of record reflects that the veteran did not 
complain of tinnitus in service, and there are no in-service 
records of documented pertinent symptoms, diagnoses, or 
treatment of the condition.  The veteran did testify at a 
local RO hearing in December 2003 that he first experienced 
intermitted tinnitus while serving with the Navy (from 1952 
to 1954).  There is no record for post-service evaluation 
and/or treatment of tinnitus until the veteran's 
aforementioned December 2001 VA medical record.

In his December 2005 statement, Dr. C. also advised that the 
veteran had tinnitus as secondary to his in-service noise 
exposure and subsequent nerve loss.  The July 2002 VA 
examiner, meanwhile, again indicated that the information 
available for his consideration was too insufficient to 
render an etiological opinion as to the veteran's tinnitus 
without resort to speculation.  Moreover, the Board notes 
that the veteran was involved in combat, and so it will adopt 
his report that he received significant in-service noise 
exposure.  38 U.S.C.A. § 1154(b).  Thus, because of the 
favorable private etiological opinion of record, and because 
the evidence in general does not preponderate against the 
claim, the Board finds that entitlement to service connection 
for tinnitus is also warranted at this time.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for hepatitis C is denied.

Service connection for a cervical spine disorder, including 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) is denied.

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


